Citation Nr: 0702378	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to initial rating in excess of 20 percent for 
a thoracolumbar spine (back) disability.

2.  Entitlement to an effective date earlier than March 19, 
2003, for the grant of service connection for a back 
disability.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The February 2004 rating decision 
granted service connection for the veteran's back disability 
with a rating of 10 percent and an effective date of March 
19, 2003 and denied service connection for a depressive 
disorder secondary to the veteran's service connected 
disabilities.  

In a December 2004 statement of the case, the RO granted a 
rating increase from 10 percent to 20 percent for the back 
disability and granted service connection for the depressive 
disorder, rating the disability as 30 percent disabling.  
Regarding the rating of the veteran's back disability, the 
Board notes that as the veteran has not been granted the 
maximum benefit allowed, the veteran is presumed to be 
seeking a 100 percent evaluation and the claim is still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the VA Form 9 filed by an attorney at law representing the 
veteran, the veteran entered disagreement with the rating 
assigned his depressive disorder in the December 2004 
statement of the case.  The RO issued an August 2005 
statement of the case regarding the rating of the depressive 
disorder but the veteran did not file a substantive appeal 
regarding this claim and, therefore, the veteran's claim 
regarding an increased rating for his depressive disorder is 
not before the Board.  By an August 2005 letter, the attorney 
at law representing the veteran withdrew his representation 
of the veteran.

The Board further notes that the veteran submitted a report 
from a private medical evaluation for his back in which the 
doctor noted that the veteran's activities are severally 
limited and he is unable to engage in gainful employment.  
The Board construes this as a claim for total disability due 
to individual unemployability (TDIU).  The RO is directed to 
take appropriate action on the veteran's claim for TDIU.

FINDINGS OF FACT

1.  The veteran has intervertebral disk syndrome and 
degenerative disc disease of the lumbosacral spine, primarily 
manifested by moderate to severe limitation of motion and 
constant pain, resulting in difficulty sitting or walking 
long distances.

2.  The RO received a claim for service connection for a low 
back disability from the veteran on March 19, 2003.


CONCLUSIONS OF LAW

1.  Rating criteria for an evaluation of 40 percent, but no 
greater, for a back disability are met.  38 U.S.C.A §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic 
Codes 5285 to 5295 (2002); Diagnostic Codes 5235 to 5243 
(2006).

2.  The criteria for assignment of an effective date prior to 
March 19, 2003, for the grant of service connection for a 
back disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

Regarding the veteran's assertion that the RO's May 1970 and 
March 1984 rating decisions contain CUE, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to a claim based on an assertion that there is clear and 
unmistakable error in a previous decision.  The Court has 
further stated that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  As such, an 
allegation of CUE does not represent a claim but rather 
qualifies as a collateral attack on a final decision.  The 
Board, therefore, finds that the provisions of the VCAA, and 
its implementing regulations, do not apply to the 
adjudication of the veteran's claim that the previous RO 
rating decisions contained CUE.

Regarding the veteran's other claims, in letters dated in 
April 2003, September 2003 and October 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the September 2003 letter, VA informed 
the veteran of the type evidence he should submit to show 
that his service-connected disability had increased in 
severity.  The veteran was informed to send statements from 
his doctor, results of medical testing and statements from 
individuals with the ability to describe how the veteran's 
disability had increased in severity.  Further, the veteran 
was notified to inform the RO if the veteran had recently 
received VA treatment; the veteran was further notified that 
the RO would then obtain this evidence.  After consideration 
of the contents of this letter, the Board finds that VA 
substantially satisfied the requirement that the veteran be 
notified to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was provided notice how an effective date is 
established in a March 2006 notification letter, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that the veteran had previously been 
provided notice regarding the elements of an increased rating 
claim.  Thus, in regarding the veteran's claim for an 
increased rating for his back disability, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the veteran was provided 
adequate VCAA notice in regard to his claim for an increased 
rating before the February 2004 rating decision; and, thus, 
the notice was timely.  The Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA regarding his claim for an increased rating.

Regarding the veteran's claim for an earlier effective date, 
the Board notes that the veteran was not provided notice 
regarding how an effective date is established until after 
the last issued supplemental statement of the case, making 
the notification post-decisional in violation of Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds, 
however, that a remand is not required as the record 
indicates no reasonable possibility such assistance will aid 
in substantiating the claims.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The veteran's claims file does not 
include any correspondence or relevant medical records 
received between the RO's last final decision in March 1984 
and the veteran's March 2003 claim, nor does the veteran 
assert another basis on which he is entitled to an earlier 
effective date.  Rather, in asserting that he is entitled to 
an earlier effective date, the veteran is more accurately 
arguing that CUE existed in the earlier decisions, and for 
that reason the Board, as the RO did, adjudicates a claim of 
CUE.  After review of the evidence in this case, therefore, 
the Board finds that additional development or notification 
regarding the establishment of an earlier effective date 
would serve no useful purpose.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The Board notes that 
the veteran withdrew his request for a Board hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In July 2006, the RO received 
the veteran's notice that he had no other information or 
evidence to submit.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.


Increased Rating for a Back Disability
Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran filed his claim in March 2003.  During the 
pendency of this appeal, the criteria for evaluating spine 
disorders have been substantially revised.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  Under 
the regulations, an incapacitating episode is a period of 
acute sings and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a.

The remaining diagnostic criteria for evaluating spine 
disorders were revised effective September 26, 2003.  This 
further revision incorporates the new criteria for evaluating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003). 

Under the former criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, a 60 percent evaluation was assigned for residuals 
of a vertebra fracture, without cord involvement, with 
abnormal mobility requiring a neck brace.  A 100 percent 
evaluation was assigned for residuals of a vertebra fracture 
in which there was cord involvement, the veteran was 
bedridden or where the veteran required long leg braces.  
This code also allows for a 10 percent rating for 
demonstrable deformity of the vertebral body where there is 
definite limited motion or muscle spasm.

Under the former criteria of Diagnostic Code 5289, addressing 
ankylosis of the lumbar spine, a 40 percent evaluation 
contemplated favorable ankylosis, while a 50 percent 
evaluation contemplated unfavorable ankylosis.  Under the 
former criteria of Diagnostic Code 5292, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the former criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions to Diagnostic Codes 5235-
5242, a 10 percent evaluation is in order for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  The code section for intervertebral disc syndrome is 
now 5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.


Analysis

As noted, the veteran appealed the initial evaluation given 
to his back disability stemming from a March 2003 claim.  The 
veteran's claim, therefore, is rated under the criteria in 
effect at the time of the veteran's claim and under the 
amendments effective September 26, 2003.

The record includes a February 2002 medical report completed 
in regard to the veteran's claim for social security 
disability benefits.  The doctor completing the report 
indicated that the veteran had full extension, lateral 
flexion, and rotation of the lumbar spine, accomplished with 
some complaints of stiffness in the low back.

In September 2003, the veteran underwent a VA medical 
examination.  The veteran related to the examiner that he had 
flare-ups of his back pain, requiring him to remain in bed or 
stay in a recliner.  The veteran reported that in the past 
that these periods would add up to two to three weeks 
annually, but that these periods of flare-ups were reduced 
since retirement.  Further, the veteran reported difficulty 
sitting and that he could not stand for long periods of time 
or walk long distances.  Upon range of motion testing, 
flexion of the spine became painful at 43 degrees and the 
veteran ceased flexion at 60 degrees due to pain, and 
extension became painful at 18 degrees.  In addition, the 
veteran had right and left lateral bending of 25 degrees, 
with some discomfort and right and left rotation of 45 
degrees, with discomfort on left rotation.  The examiner 
diagnosed disc disease at L5-S1, degenerative joint disease 
and coccyx deformity.  

The veteran underwent an additional VA medical examination 
for his back in September 2004.  The examiner noted ranges of 
motion of the thoracic spine of flexion to 35 degrees, 
extension to 15 degrees, right and left lateral bending to 15 
degrees and right left rotation to 20 degrees.  The examiner 
indicated that the ranges of motion reported were those 
accomplished before the onset of pain.  The examiner noted 
that the veteran had moderately severe functional impairment, 
but with no weakness, fatigability or incoordination.  The 
examiner did not diagnosis any additional disabilities.

The veteran submitted a December 2004 report from a private 
medical examination of his back disability.  The veteran 
reported to the medical doctor completing the examination 
that he was experiencing increased pain in the lower back 
with a gradual deterioration of his physical capacities.  The 
veteran related flare-ups in the last year of up to two weeks 
in duration.  The medical doctor did not make any further 
findings regarding how many days a year the veteran's back 
disability caused the veteran to be bedridden.  The veteran 
further related that his lower back pain is constant and of 
moderate intensity, increasing to severe during the flare-
ups.

The medical doctor found that the veteran had ranges of 
motion of the lumbar spine of 40 degrees flexion, left and 
right lateral bending of 25 degrees and right rotation of 45 
degrees and left rotation of 40 degrees.  The medical doctor 
noted that the veteran had pain when accomplishing all ranges 
of motion, noting marked pain on left rotation.  The medical 
doctor diagnosed intervertebral disc syndrome and 
degenerative disc disease.  The medical doctor opined that 
the veteran's back disability was much more severe than rated 
by VA.

The veteran's back disability is currently rated as 20 
percent disabling, based on moderate limitation of motion.  
The Board notes that a 20 percent rating was assignable for 
moderate limitation of motion under Diagnostic Code 5292, 
located in 38 C.F.R. § 4.71, effective before September 26, 
2003.  Under the former criteria, in order to warrant a 
rating higher than 20 percent, the medical evidence would 
need to show ankylosis, residuals of vertebra fracture 
requiring a neck brace or involving the spinal cord, causing 
the veteran to be bedridden or to wear long leg braces.  A 
higher rating was also warranted under the former criteria 
for severe lumbosacral strain, with manifestations such as 
listing of the whole spine to the opposite side, or for 
severe limitation of motion of the lumbar spine.  In 
addition, a higher rating was warranted under the former, as 
well as under the current criteria, when there was evidence 
of intervertebral disc syndrome causing incapacitating 
episodes having a duration of at least six weeks.  

The Board notes that there is no evidence of ankylosis or 
vertebra fracture with the manifestations noted above or that 
the veteran has a severe lumbosacral strain.  In addition, 
although the private medical doctor, in his December 2004 
report, found that the veteran had intervertebral disc 
syndrome, there is no evidence that a physician has 
prescribed any period of bed rest, only that the veteran has 
reported periods of flare-ups in which he does not leave his 
bed.  See 38 C.F.R. § 4.71, Note 1 under Formula for Rating 
Intervertebral Disc Syndrome.

After review of the medical examinations, the Board finds 
that the veteran's back disability warrants a 40 percent 
rating under criteria in effect prior to September 26, 2003.  
As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  The 
medical examination reports indicate that the veteran 
experiences pain upon motion.  Specifically, in the December 
2004 examination completed by a private medical doctor, the 
doctor indicated that upon range of motion testing the 
veteran had moderate to severe pain upon forward flexion and 
marked pain on left rotation.  Further, the medical doctor 
noted that the veteran had moderate to severe pain with all 
motion of his back.  In consideration of the veteran's pain 
upon motion and when reasonable doubt as to the severity of 
the veteran's back disability is resolved in the veteran's 
favor, the Board finds that the veteran's back disability 
warrants a 40 percent rating.  

The Board notes that there is no basis under the new criteria 
for a rating higher than 40 percent based on limitation of 
motion.  Under the new criteria, a rating higher than 40 
percent would require evidence of ankylosis.  As noted, there 
is no evidence that the veteran has ankylosis.  Therefore, 
the Board finds that the veteran's disability does not 
warrant a rating higher than 40 percent under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by constant 
back pain and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the December 2004 report by a private 
doctor indicated that the veteran is unable to work due to 
his disabilities.  The Board further notes that the record 
indicates that the veteran retired after incurring a work-
related, nonservice-connected disability.  As noted in the 
introduction, the Board inferred a claim for TDIU and 
referred the issue of TDIU to the RO to enable the RO to 
determine if the veteran is unable to work due to his 
service-connected disabilities.  The Board finds, however, 
that the record does not indicate that his back disability, 
specifically, interferes with the veteran's ability to work.  
Further, there is no evidence of frequent hospitalizations or 
other evidence indicating that the veteran is entitled to an 
extraschedular rating.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assignment of a 40 percent rating for a thoracolumbar spine 
disability, the Board finds that a 40 percent rating 
adequately reflects the clinically established impairment 
experienced by the veteran.  Therefore,  the veteran's 
request for a higher rating for a back disability is denied.



Earlier Effective Date
Legal Criteria

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).  The 
effective date of an award of service connection based on new 
and material evidence following an earlier denial is the date 
of receipt of the new claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"  (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and  (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE:  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell, 3 Vet. App. at 313.  The Court has further noted 
that "CUE is a very specific and rare kind of 'error.'"  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  See Luallen v. 
Brown, 8 Vet. App.92, 95 (1995). 


Analysis

The veteran's claim for a back disability was previously 
denied by a May 1970 rating decision and a March 1984 rating 
decision.  The veteran did not appeal either of these 
decisions and these decisions became final.  See 38 U.S.C.A. 
§ 7105.  Subsequently, the veteran filed a claim for service 
connection for his back disability, received by the RO on 
March 19, 2003.  In its February 2004 rating decision, the RO 
granted service connection for the veteran's disability with 
an effective date as of the date of receipt of the veteran's 
claim, March 19, 2003.  

Through the attorney at law then representing the veteran, 
the veteran  the veteran contended that the effective date 
should be as of one of the previous rating decisions; the 
veteran asserted that the rating decisions cited as a basis 
for denying the claims that the disability existed prior to 
service, but did not discuss either the presumption of 
soundness nor the presumption of aggravation.  The veteran 
argued that these previous decisions, therefore, were not 
final.  The Board construes this as a claim that the RO's May 
1970 and March 1984 rating decisions contained CUE.

The Board first notes, regarding the May 1970 rating 
decision, that the RO did not indicate that the veteran's 
disability existed prior to service, but rather denied the 
veteran's claim based on a February 1970 VA medical 
examination that found that the veteran did not have a 
current disability of the back.  After the May 1970 rating 
decision, the veteran submitted private medical records 
showing treatment for back pain.  In addition, the veteran 
underwent a VA examination in February 1984.  The examiner 
indicated that the lumbar spine showed normal contours and 
that there was no tenderness to percussion or palpation.  
Further, the examiner noted that the veteran had full range 
of motion.  The examiner did not diagnosed a specific back 
injury, but noted that the veteran had a lumbosacral back 
injury by history.  An x-ray report, also from February 1984, 
indicates that there was mild scoliosis of the spine 
suggested, but noted that this could be on the basis of the 
veteran's positioning.  

In its March 1984 rating decision, the RO noted that the 
February 1984 examination indicated normal findings, except 
for the possible finding of scoliosis.  The RO denied the 
back condition finding that the veteran had lumbar pain and 
neck complaints prior to service and the injury of the coccyx 
area in service was acute and transitory in nature.

The Board finds that there was a basis for the RO's March 
1984 rating decision denying service connection - that the 
veteran did not have a chronic disability of the back.  
Service connection requires a current chronic disability.  
See 38 C.F.R. § 3.303.  The Board finds, based on the 
February 1984 VA examination, that the RO had a basis for 
denying service connection and indicated that basis when 
noting that the service injury was acute and transitory in 
nature.  Therefore, the Board does not evaluate whether the 
RO was in error in finding that the veteran's back disability 
existed prior to service, as the Board finds that the RO's 
March 1984 rating decision would not manifestly change 
without this finding.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The Board finds that there was a basis for the RO concluding 
that the veteran did not have a current back disability at 
the time of the May 1970 and March 1984 rating decisions, and 
therefore, denial of the claim of service connection for such 
a disability did not constitute clear and unmistakable error.  





Although not explicitly stated in its February 2004 decision, 
as the veteran's claim for service connection for a back 
disability had previously been denied, the veteran's claim 
was reopened on the basis of new and material evidence having 
been obtained.  There is no record of communications or 
medical records received regarding the veteran's claim for 
service connection for a back disability between the March 
1984 rating decision and his March 2003 claim.

Under 38 C.F.R. § 3.400(q), as noted, the effective date will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  In this case, the 
veteran's new claim was received on March 19, 2003 and there 
is no evidence of a informal claim between the March 1984 
rating decision and the veteran's March 19, 2003 claim.  
Further, the first VA examination in which the examiner found 
that the veteran had a current disability of the back related 
to service was in September 2003, after the date of the 
veteran's claim.  Therefore, the Board finds that there is no 
basis in the record for an effective date earlier than the 
date of claim, and the veteran's claim for an effective date 
earlier than March 19, 2003 is denied.


ORDER

Entitlement to a disability rating of 40 percent, and no 
higher, for a back disability is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

An effective date earlier than March 19, 2003, for the grant 
of service connection for a back disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


